Case 2:19-cv-21209-SDW-LDW_ Document1 Filed 12/09/19 Page 1 of 14 PagelD: 1
AS, (Rew. 0602) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor velencat the nine and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

PLAINTIFF DEFENDANT. . .
1 BRu anaon ERS et al. oon ehenane Saaury Services, Inc.
(b) County of Residence of First Listed Plaintiff Union County County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Susan A, Murray, Esq. - Freedman & Lorry, P.C

1601 Market St., Suite 1500, Philadelphia, PA 19103
smurray@freedmanlorry.com, (215) 931-2506

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II]. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTI ES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
01 U.S. Government 23° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place o4 O04
of Business In This State
0 2. US. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation O6 O86
Foreign Country
IV. NATURE OR SUIT (Place an "x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729%(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS. © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
O) 152 Recovery of Defaulted Liability 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
© 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(p)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act C865 RSI (405(g)) © 891 Agricultural Acts
© 362 Personal Injury - Product Liability © 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
| REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 896 Arbitration
© 220 Foreclosure © 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
© 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 1 530 General 0 950 Constitutionality of
© 290 All Other Real Property O 445 Amer, w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

Vv. ORIGIN (Place an "X" in One Box Only)

}€1 Original O2 Removed from © 3° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
29 USC 1132 and 1145

Brief description of cause:

Collection of contractually obligated contributions owed to the benefit funds

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

 

FOR OFFICE USE ONLY

DATE Co 8 ae a NEY OF RECORD
12/09/2019 eerie os
U

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 2 of 14 PagelD: 2

FREEDMAN AND LORRY, P.C.

BY: SUSAN A. MURRAY, ESQUIRE

(SM-7713)

1601 Market Street, 15" Floor

Philadelphia, PA 19103

(215) 931-2506 Attorneys for Plaintiffs

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ITPEU PENSION FUND, by and through its : CIVIL ACTION
Board of Trustees, Co-Chairmen DENNIS

ARRINGTON and JERRY BOWDEN

216 North Ave. East, 2™ FI.

Cranford, NJ 07016

and

ITPEU ANNUAL BENEFIT FUND, by and
through its Board of Trustees, Co-Chairmen
DENNIS ARRINGTON and JOHN MORGAN
216 North Ave. East, 2"? Fl.

Cranford, NJ 07016

and

ITPEU HEALTH AND WELFARE FUND, by and :
Through its Board of Trustees, Co-Chairmen :
DENNIS ARRINGTON and HAROLD E.
GELBER
25 Chatham Center South, Suite 100
Savannah, GA 31405

Plaintiffs,

Vv.
COMPREHENSIVE SECURITY SERVICES, INC:
10535 E Stockton Blvd, Suite G
Elk Grove, CA 95624
Defendant.

COMPLAINT

Plaintiffs, by undersigned counsel, complain about Defendant as follows:
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 3 of 14 PagelD: 3

JURISDICTION

1. This Court has jurisdiction over the subject matter of this action under
LMRA 29 U.S.C. §185(a), ERISA 29 U.S.C. § 1132 and 29 U.S.C. §1145 and the pendent
jurisdiction of the Court.

2. | A copy of this Complaint has been served on the Secretary of Labor and the
Secretary of Treasury of the United States by certified mail.

VENUE

3. Venue lies in the United States District Court for the District of New

Jersey under 29 U.S.C. §§ 185(a) or 1132(e)(2).
PARTIES

4. Plaintiff, ITPEU Pension Fund by and through its Board of Trustees, Co-
Chairmen Dennis Arrington and Jerry Bowden (“Pension Fund”) is a trust fund established
under 29 U.S.C. § 186(c)(5) and “multiemployer plans” and “Employee benefit plans”
within the meaning of 29 U.S.C. § 1002(37), (2), and (3). Dennis Arrington and Jerry
Bowden are trustees and fiduciaries with respect to the Pension Fund within the meaning
of 29 U.S.C.§ 1002 (21). They are authorized to bring this action on behalf of all Trustees
of the Pension Fund. The Pension Fund is administered in the District of New Jersey, at
the address listed in the caption.

5. Plaintiff, ITPEU Annual Benefit Fund by and through its Board of Trustees,
Co-Chairmen Dennis Arrington and John Morgan (“Annual Fund”) is a trust fund
established under 29 U.S.C. § 186(c)(5) and “multiemployer plans” and “Employee benefit
plans” within the meaning of 29 U.S.C. § 1002(37), (1), and (3). Dennis Arrington and

John Morgan are trustees and fiduciaries with respect to the Annual Fund within the
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 4 of 14 PagelD: 4

meaning of 29 U.S.C.§ 1002 (21). They are authorized to bring this action on behalf of all
Trustees of the Annual Fund. The Annual Fund are administered in the District of New
Jersey, at the address listed in the caption.

6. Plaintiff, ITPEU Health and Welfare Fund by and through its Board of
Trustees, Co-Chairmen Dennis Arrington and Harold E. Gelber (“Welfare Fund”
hereinafter, with Plaintiffs collectively called the “Funds”) is a trust fund established under
29 U.S.C. § 186(c)(5) and “‘multiemployer plans” and “Employee benefit plans” within the
meaning of 29 U.S.C. § 1002(37), (1), and (3). Dennis Arrington and Harold E. Gelber are
trustees and fiduciaries with respect to the Welfare Fund within the meaning of 29 U.S.C.§
1002 (21). They are authorized to bring this action on behalf of all Trustees of the Welfare
Fund. The Welfare Fund is administered at the address listed in the caption.

7. Defendant Comprehensive Security Services, Inc. (“Defendant” or
“Employer”) is an employer in an industry affecting commerce with the meaning of 29
U.S.C. §§ 152 (2), (6) and (7), 1002(5), (11) and (12) with a business address as listed in
the caption.

FACTS

8. At all times relevant to this action, the Defendant was party to a collective
bargaining agreement(s) with the ITPEU, OPIEU Local 4873, AFL-CIO (singly or jointly,
“Labor Contract”). A true and correct copy of the Labor Contract is hereto attached as
Exhibit “1.”

9, The Employer also signed or agreed to abide by the terms of the Declaration

of Trust for each of the Funds as from time to time amended (“Trust Agreements”), creating
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 5 of 14 PagelD: 5

the Funds, made between certain employers and employee representatives in an industry
affecting interstate commerce to promote stable and peaceful labor relations.

10. | Under the Labor Contract or Trust Agreement, the Employer agreed:

(a) To make full and timely payments on a monthly basis to the Funds;

(b) To file monthly remittance reports with the Funds detailing all
employees or work for which contributions were required under the Labor Contract or
Trust Agreement;

(c) To produce, upon request by the Funds, all books and records
deemed necessary to conduct an audit of the Employer’s corporate records concerning its
obligations to the Funds; and

(d) To pay interest and liquidated damages and all costs of litigation,
including attorneys’ fees, expended by the Funds to collect any amounts due as a
consequence of the Employer’s failure to comply with its contractual obligations described
in Subparagraphs (a), (b), and (c).

Hl. The Employer failed to submit contributions and remittance reports to the
Pension Fund for October 2019. Based upon monthly contributions made in previous
months, the Employer owes the Pension Fund an estimated amount of $2,855.00.

12. The Employer paid contributions to the Pension Fund late for the months of
June 2019 and July 2019 accruing interest in the amount of $76.66 which is outstanding.
Interest was calculated from the date payment of the contribution was due to the date of

actual payment. An itemization of the accrued interest due to the Pension Fund is attached

as Exhibit 2.
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 6 of 14 PagelD: 6

13. | The Employer failed to submit contributions and remittance reports to the
Annual Fund for September 2019 and October 2019. On November 21, 2019, Fund
Counsel sent a demand letter to the Employer on behalf of the Annual Fund. The Employer
did not respond to the letter. On December 4, 2019, Fund Counsel sent a second notice
demand letter to Employer on behalf of the Annual Fund. On December 6, 2019, the
Annual Fund received payment for September 2019 contributions. The Employer still
owes October 2019 contributions to the Annual Fund. Based upon the monthly
contributions made in previous months, the Employer owes the Annual Fund an estimated
amount of $16,000.00 in contributions for October 2019, plus liquidated damages, interest
for this time period, and ongoing interest. A true and correct copy of the November 21,
2019 letter is hereto attached as Exhibit 3. A true and correct copy of the December 4,
2019 letter is hereto attached as Exhibit 4.

14. Employer paid contributions late to the Annual Fund for the months of July
2019 and September 2019 accruing interest in the amount of $1,404.50 which is
outstanding. Interest was calculated from the date payment of the contribution was due to
the date of actual payment. A true and correct copy of the interest letter sent to the
Employer is hereto attached as Exhibit 5.

15. The Employer failed to submit contributions and remittance reports to the
Welfare Fund for September 2019 and October 2019. On November 20, 2019, Fund
Counsel sent a demand letter to the Employer on behalf of the Welfare Fund. On
November 21, 2019, the Welfare Fund received payment of September 2019 contributions
from Employer. The Employer still owes October 2019 contributions to the Welfare Fund.

Based upon monthly contributions made in previous months, the Employer owes the
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 7 of 14 PagelD: 7

Welfare Fund an estimated amount of $13,567.20 in contributions for October 2019, plus
liquidated damages, interest for this time period, and ongoing interest. A true and correct
copy of the November 20, 2019 letter is hereto attached as Exhibit 6.

16. | Employer paid contributions late to the Welfare Fund for the months of
August 2018, September 2018, October 2018, November 2018, May 2019, and June 2019
accruing interest in the amount of $647.41 which is outstanding. Interest was calculated
from the date payment of the contribution was due to the date of actual payment. True and
correct copies of the interest letters sent to the Employer from the Fund are hereto attached
as Exhibit 7.

17. Contributing employers to the Funds submit contributions and remittance
reports on a self-reporting basis.

18. As part of their fiduciary duties under ERISA, the Trustees are required to
conduct periodic examinations of payroll records of contributing employers in order to
determine whether such employers are making all required contributions.

19. On March 29, 2017, Fund Counsel sent the Employer a letter notifying the
Employer that it had been selected by the Trustees for an examination of its payroll records
for the period of January 1, 2014 to March 31, 2017 that would be conducted by Howard,
Moore, & McDuffie, P.C. A true and correct copy of the March 29, 2017 letter is hereto
attached as Exhibit 8.

20. On November 19, 2019, Fund Counsel received an email from April
Hornsby at Howard, Moore, & McDuffie, P.C. stating that Employer had not provided all

of the requested and necessary records to complete the audit, despite numerous requests.
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 8 of 14 PagelD: 8

21. In the email, Ms. Hornsby indicated that Employer was initially compliant
with the payroll examination. However, recently, the Employer’s payroll contact for the
audit has not responded to the auditor’s inquiry emails or phone calls. The receptionist at
the Employer’s office has indicated to the auditor that the payroll contact still works for
the Employer and is still the person to speak with regarding the payroll audit. A true and
correct copy of the November 19, 2019 email is hereto attached as Exhibit 9.

22. On November 20, 2019, Fund Counsel sent a letter to the Employer
requesting compliance with the payroll compliance audit. As of the date of the filing of
this complaint, the Employer has not responded to the letter. A true and correct copy of
the November 20, 2019 letter is hereto attached as Exhibit 10.

COUNT I
CONTRIBUTIONS UNDER CONTRACT — SUM CERTAIN

23.  Theallegations of Paragraphs 1 through 22 are incorporated by reference as
if fully restated.

24, The Employer owes the Pension Fund an estimated amount of at least
$2,855.00, due under the Labor Contract in contributions. This estimate is based upon the
average monthly contribution amount.

25. The Employer owes the Pension Fund the sum of $76.66 in interest for the
months of June 2019 and July 2019.

26. | The Employer owes the Annual Fund an estimated amount of at least
$16,000.00, due under the Labor Contract in contributions. This estimated amount is based
upon the average monthly contribution amount.

27. The Employer owes the Annual Fund the sum of $1,404.50 in interest for

the months of July 2019 and September 2019.
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 9 of 14 PagelD: 9

28. The Employer owes the Welfare Fund an estimated amount of at least
$13,567.20, due under the Labor Contract in contributions. This estimate is based upon
the average monthly contribution amount.

29. The Employer owes the Welfare fund the sum of $647.41 in interest
demanded but not paid for the late payments of contributions for the months of August
2018, September 2018, October 2018, November 2018, May 2019, and June 2019.

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment against the Employer and in favor of the Pension Fund for
at least $2,931.66 for the above stated contribution and interest, in favor of the Annual
Fund for at least $17,404.50 for the above stated contribution and interest, and in favor of
the Welfare Fund for at least $14,214.61 for the above stated contribution and interest, plus
any delinquencies incurred during the pendency of this action, together with liquidated
damages, interest and costs, including reasonable attorneys’ fees incurred in this action or
the collection or enforcement of any judgment as provided in the Labor Contract or Trust
Agreement.

(2) Grant such other or further relief, legal or equitable, as may be just,
necessary or appropriate.

COUNT II
CONTRIBUTIONS UNDER ERISA —- SUM CERTAIN

30. The allegations of Paragraphs | through 29 are incorporated by reference as
if fully restated.

31. The Employer has failed to pay contributions to the Funds in violation of

29 U.S.C. §1145.
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 10 of 14 PagelD: 10

32. | The Employer owes the Pension Fund at least the sum of $2,855.00 as well
as the Annual Fund at least the sum of $16,000.00 and the Welfare Fund at least the sum
of $13,567.20 in contributions plus interest and liquidated damages due under the Labor
Contract. This estimate is based upon the average monthly contribution amount. In
addition, Employer has failed to submit remittance reports in violation of the labor contract
and trust agreements.

WHEREFORE, Plaintiffs ask that the Court:

(1) Enter judgment against the Employer and in favor of the Pension Fund for
at least $2,855.00 in contributions, in favor of the Annual Fund at least the sum of
$16,000.00, and in favor of the Welfare Fund for at least $13,567.20 in contributions plus
any additional contributions incurred during the pendency of this action, together with
interest, liquidated damages provided by the documents governing the Funds or ERISA 29
U.S.C. §1132(g)(2) and reasonable attorneys’ fees and costs incurred in this action or the
collection or enforcement of any judgment.

(2) Grant such other or further relief, legal or equitable, as may be just,
necessary, or appropriate.

COUNT Ill
AUDIT

33. The allegations of Paragraphs | through 32 are incorporated by reference as
if fully restated.
34. | The Employer is obligated to permit the Funds to audit the Employer’s

records and to cooperate in determining the contributions due the Funds.
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 11 of 14 PagelD: 11

35. | The amount of contributions the Employer is required to pay to the Funds
is based upon hours worked and wages paid to employees performing work covered by the
Labor Contract.

36. Contributing employers to the Funds submit contributions and remittance
reports on a self-reporting basis.

37. Computation of the precise amount of an employer’s delinquency is
normally achieved by an audit of the employer’s books and records and/or calculated from
contractually required remittance reports submitted by the employer.

38. As part of their fiduciary duties under ERISA, the Trustees are required to
conduct periodic examinations of payroll records of contributing employers in order to
determine whether such employers are making all required contributions.

39. The Funds are without sufficient information or knowledge to plead the
precise nature, extent and amount of the Employer’s delinquency since the books, records
and information necessary to determine this liability are in the exclusive possession,
custody and control or knowledge of the Employer.

40. In addition, the Employer failed to provide the requested documents
necessary to complete the audit for the period of January 1, 2014 to March 31, 2017.

41, | The Employer is required by the Labor Contract, Trust Agreements or
applicable law to permit the Funds to audit its records and to cooperate in determining the
contributions due the Funds.

42. The Funds are seeking a compliance audit for the period of January 1, 2014
to the present due to the Employer’s failure to cooperation with the compliance audit for

the period of January 1, 2014 to March 31, 2017 and its current delinquency.

10
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 12 of 14 PagelD: 12

43, This audit is even more important because the Employer is no longer
contracted with the Funds as of November ], 2019 and the Funds need to close out the
Employer’s file.

44. The Funds have no adequate remedy at law for the calculation of any
damages suffered as a result of the Employer’s failure to cooperate.

45. All conditions precedent to equitable relief have been satisfied.

WHEREFORE, Plaintiffs ask that the Court:

(a) Enjoin the Employer, the Employer’s officers, agents, servants, employees,
attorneys and all others in active concert or participation with it to permit an audit of all
records under the actual or constructive control of the Employer and, in the absence of
records, to cooperate in alternative methods for the determination of work for which
contributions are due; and

(b) After completion of the audit, enter judgment against the Employer in favor
of the Funds for the amount of contributions found due and owing by the audit together
with liquidated damages, interest and costs, including reasonable attorneys’ fees incurred
in this action or the collection and enforcement of any judgment, as provided in the Labor
Contract or Trust Agreements and the statute; and

(c) Grant such other or further relief, legal or equitable, as is just, necessary or
appropriate.

COUNT IV
CONTRIBUTIONS UNDER CONTRACT AFTER AUDIT

46. The allegations of Paragraphs | through 45 are incorporated by reference as

if fully restated.

11
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 13 of 14 PagelD: 13

47, On information and belief, the Employer has failed to make contributions
to the Funds as required by its Labor Contract or Trust Agreements in a period not barred
by any applicable statute of limitations or similar bar.

48. On information and belief, the Funds have been damaged by the failure of
the Employer to make contributions as required by its Labor Contract or Trust Agreements.

WHEREFORE, Plaintiffs ask that the Court:

(a) After an audit, enter judgment against the Employer in favor of the Funds
for the amount of contributions found due and owing by an audit together with liquidated
damages, interest and costs, including reasonable attorneys’ fees incurred in this action or
the collection and enforcement of any judgment, as provided in the Labor Contract or Trust
Agreements.

(b) Grant such other or further relief, legal or equitable, as may be just,
necessary or appropriate.

COUNT V
CONTRIBUTIONS UNDER ERISA AFTER AUDIT

49. The allegations of Paragraph | through 48 are incorporated by reference as
if fully restated.

50. On information and belief, the Employer has failed to make contributions
to the Funds in violation of 29 U.S.C. § 1145 ina period not barred by an applicable statute
of limitations or similar bar.

51. In addition, Employer has failed to submit all requested payroll records to
the Plaintiffs to perform a payroll compliance audit. Employer lost the contract with the
federal government at the Ronald Reagan Library to perform security services effective

October 31, 2019. The Plaintiffs seek to enforce their right to a payroll compliance audit

12
Case 2:19-cv-21209-SDW-LDW Document1 Filed 12/09/19 Page 14 of 14 PagelD: 14

as part of their fiduciary duty to confirm that all outstanding amounts were paid in the
earlier part of the contract. In addition, the Plaintiffs need to provide benefit credits to the
Comprehensive Security’s employees for October 2019 in that the Employer failed to
submit remittance reports containing that information.

52, On information and belief, the Funds have been damaged by the Employer’s
violation of 29 U.S.C. §1145.

WHEREFORE, Plaintiffs ask that the Court:

(a) After an audit, enter judgment against the Employer in favor of the Funds
for contributions found due and owing by the audit, together with interest at the rate
prescribed by 26 U.S.C. §6621 from the due date for payment until the date of actual
payment, liquidated damages equal to the greater of the interest on the unpaid contributions
or liquidated damages provided by the plan document or statute and reasonable attorneys’
fees and costs incurred in this action and in connection with any proceedings to enforce or
collect any judgment.

(b) Grant such other or further relief, legal or equitable, as may be just,
necessary or appropriate.

Respectfully submitted,

FREEDMAN AND LORRY, P.C.

BY: Ske A [rare

SUSAN A. MURRAY, ie
Attorneys for Plaintiffs

 

Date: December 9, 2019
